Citation Nr: 0420600	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a chronic low back 
disorder.

2. Entitlement to service connection for the residuals of a 
left wrist fracture.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran indicated in his June 2002 substantive appeal 
that he desired a Board Hearing.  A July 2002 Board letter 
informed the veteran that his hearing was schedule for 
October 2, 2002, 1:00 p.m.  The veteran failed to appear for 
his hearing.  This case was thereafter processed as though 
the hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.702 (2003).

An October 2002 Board decision affirmed the RO decision which 
denied entitlement to service connection for a low back 
disorder and residuals of a left wrist fracture, and 
determined that new and material evidence to reopen a claim 
of entitlement to service connection for infectious hepatitis 
had not been received.  The veteran appealed the Board 
decision to the United States Court of Appeals For Veterans 
Claims (Court).  The veteran filed a Motion To Vacate and 
Remand the Board decision and Stay Further Proceedings 
(Motion).  The Secretary of Veterans Affairs joined the 
Motion.  In an Order dated in February 2003, the Court 
granted the Motion, vacated the October 2002 Board decision, 
and remanded the case the Board for further review and 
readjudication consistent with the Motion.  

Pursuant to the Court's Order, in December 2003, the Board 
remanded the case to the RO for additional development and 
adjudication.  The RO completed the additional review to the 
extent possible and returned the case to the Board for 
further appellate review.  As part of the development, a 
complete copy of the claims folder was provided to the 
appellant's attorney.  A supplemental statement of the case 
(SSOC) was issued to the veteran, with a copy to his 
attorney, in March 2004.  There is no record of the SSOC 
being returned as undelivered as concerns either the veteran 
or his attorney.  Neither is there a record of any response 
or additional comment or argument from the veteran or his 
attorney.
FINDINGS OF FACT

1.  A continuing low back disorder was not diagnosed until 
many years after service, and no medical evidence has been 
submitted which links the veteran's low back disorder to 
service.

2.  The veteran's left wrist fracture unequivocally pre-
existed entry into service, and did not permanently increase 
in severity during service.

3.  In a decision dated October 1995, the RO denied the 
appellant's claim for service connection for infectious 
hepatitis, on the basis that the appellant submitted no new 
and material evidence to indicate that his infectious 
hepatitis was incurred in, or aggravated by, service.  
Service connection had previously been denied by an 
unappealed 1971 rating decision.

4. The appellant was notified of the 1995 rating decision, 
and did not timely disagree with it.  The October 1995 rating 
decision is the last final decision on the issue of new and 
material evidence to reopen a previously denied claim for 
service connection for infectious hepatitis.

5.  The evidence added to the record since the October 1995 
RO decision is either not relevant to the issue of the 
appellant's infectious hepatitis, or duplicative of evidence 
already received.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active service. Any arthritis present may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2. The pre-existing residuals of a left wrist fracture were 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

3. The evidence received since the October 1995 RO decision, 
which denied service connection for infectious hepatitis, is 
not new and material.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

4.  The October 1995 decision of the RO, denying service 
connection for infectious hepatitis, is final and the claim 
for this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).  As noted above, the Court remanded the case to the 
Board in February 2003.  The basis for the Court's remand was 
the parties' Motion that the case be remanded to the Board 
for consideration of whether the VCAA notice requirements 
were complied with.

Pursuant to the Board's December 2003 remand, VCAA notice was 
provided to the veteran.  In the interim, it has been 
indicated that notice should be provided prior to any initial 
adjudication.  Pelegrini v. Principi, No. 01-944 (U. S. Vet. 
App. June 24, 2004) (Pelegrini II).

In the present case, a substantially complete application for 
service connection for a back disorder, left wrist fracture 
residuals, and infectious hepatitis, was received in December 
2000.  A January 2001 RO letter informed the veteran of the 
evidence needed to support his claim for service connection 
for his back disorder and that his claim for service 
connection for hepatitis was previously denied and that he 
must submit new and material evidence in order to reopen it.  
The letter did not address the veteran's claim for service 
connection for his left wrist fracture residuals or the other 
elements of the VCAA notice.  Thereafter, in a rating 
decision dated in August 2001, the application was denied.  
Only after that rating action was promulgated did the AOJ, in 
January 2004, provide further notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specifically address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, in a particular case, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

To find otherwise would require the Board to this case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and potentially prejudicial if all the 
appellate steps were not again met.  As such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would seem to require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002); see also Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004) 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The Board notes that, in addition to the January 2004 VCAA 
notice letter, the May 2002 SOC contained substantially all 
of the information required by the VCAA.  While the notice 
provided to the appellant on January 17, 2004, was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ after the Board remanded for that 
very purpose, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The January 2004 letter informed the veteran of 
the evidence required to support his claims for service 
connection and who would obtain what part of the evidence 
needed.  Specifically, the veteran was asked to submit all 
evidence in his possession.  As to other evidence, the letter 
informed the veteran that VA would obtain all VA treatment 
records he identified on the provided VA Forms 21-4138, and 
all private medical evidence he identified on the provided VA 
Forms 21-4142.

After the January 2004 notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 
As concerns the duty to assist, as discussed above, the RO 
informed the veteran of the evidence needed and arranged for 
appropriate medical examinations.  All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran nor his representative responded to the January 
2004 letter or the March 2004 SSOC.  Therefore, the Board 
finds that the case is fully developed.  The Board also finds 
that VA has complied with the duty to assist the veteran with 
the development of his claim.  38 C.F.R. § 3.159(c) (2003).

I.  Service connection.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the appellant's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2003).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2003).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

II.  Service connection for a chronic low back disorder.

The veteran's service medical records contain virtually no 
mention of any back problems in service.  The veteran only 
reported back pain once in service, in April 1970, and that 
back pain appeared to be related to a urinary tract 
infection.  The veteran had no other complaints of any back 
problems during service, and his separation examination was 
completely negative for any back problems.

July 1976 VA treatment reports indicate that the veteran 
reported that his left knee had given out on him two days 
prior, resulting in a fall, and that he now had severe low 
back pain.  Physical examination revealed percussion 
tenderness over the spinous processes of the bodies of the 
lumbar vertebrae.  The veteran was able to walk on his heels 
and toes.  He was able to straighten his legs while in a 
sitting position.  The patellar tendon reflexes were 
diminished bilaterally.  There was a moderate degree of spasm 
noted in the paravertebral muscles of the lumbar spine 
bilaterally.  There were no sensory changes noted in the 
lower extremities.  The Achilles' tendon reflexes were active 
and equal.  Straight leg raising was limited on the left to 
approximately 45-50 degrees.  The examiner's impression was 
of acute lumbosacral strain.  The veteran received physical 
therapy treatments for his lumbosacral spine.

X-rays of the veteran's lumbosacral spine taken in February 
1987 found minimal lumbar scoliosis with the convexity toward 
the right.  No posttraumatic or arthritic change in the 
lumbar segment was found.  The veteran reported that he 
sustained a fall in February 1987 injuring his lumbosacral 
spine.  The veteran was seen several times in 1987 with a 
diagnosis of lumbosacral strain.

X-rays taken in August 1987 found the veteran to have no 
malalignment of the lumbosacral curve, and no arthritic 
change involving the lumbar segments. Disc spaces were 
normal.  There were minor sclerotic articular surfaces 
involving the apophyseal joints between L5 and S1.

X-rays taken October 1987 found the veteran to have a normal 
thoracolumbar, lumbosacral spine.

X-rays taken March 1990 found the veteran to have no gross 
bony or disc space or facet joint abnormalities.

The report of X-rays taken of the veteran's lumbosacral spine 
in December 1999 found the veteran to have spondylosis, with 
no evidence for fracture or other significant bony pathology.  
Some osteophytic spurring was described.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any low back 
disorder.  In this regard, the Board notes that the veteran 
did not sustain an injury to his back in service, and was 
only seen once in service for back pain that was related to a 
urinary tract infection.  Further, the veteran had no 
complaints of back pain until 1976, over five years after his 
discharge from service, when the veteran had an incidence of 
acute lumbosacral strain he attributed to a fall, and again 
in 1987, when he was again diagnosed with lumbosacral strain.  
With no evidence having been presented of a back injury or 
recurrent back problems in service, no indication that the 
veteran suffered from any back problems until years after 
service, and no medical evidence having been presented 
linking the veteran's current low back pain to service in any 
way, the veteran's claim must be denied.  To the extent the 
"spurring" most recently noted represents the early onset of 
arthritis, it is noted that this is years post service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  Service connection for the residuals of a left wrist 
fracture.

The veteran's induction examination noted a history of a 
fracture of the veteran's left wrist, approximately 4 years 
prior to his induction, with no residuals.  While the 
veteran's service medical records show numerous instances of 
treatment during service for a right wrist fracture, for 
which the veteran is service connected, his records do not 
show any treatment for, or complaints of, any left wrist 
condition. The veteran's separation examination does not 
indicate that the veteran had symptoms of any left wrist 
problem.

X-rays of the veteran's left hand taken in November 1983 show 
no evidence of bony injury or dislocation.

In the report of a VA examination dated September 1995, the 
veteran reported that he had a fracture to both his wrists 
while in service, which were both casted.  At that time the 
veteran was diagnosed with an old healed fracture of the 
right navicular with some degenerative changes.  No diagnosis 
was made of any left wrist condition.

The report of X-rays taken of the veteran's left wrist dated 
November 1997 found the veteran to have an old scaphoid 
fracture, degenerative changes in the scaphoid lunate and 
radiocarpal articulations, and probable small loose joint 
bodies.

Several treatment reports from 1997 appear to indicate that 
the veteran was reporting aching in his left wrist at that 
time.

The veteran received a VA examination with X-rays in March 
2001.  The report of that examination indicates, in relevant 
part, that the veteran reported that he had fractured both of 
his wrists in service.  Although the VA examination report 
diagnoses the veteran with degenerative left wrist disease, 
it appears that the examiner intended to diagnose the veteran 
with degenerative right wrist disease, for which the veteran 
received an increased rating for his service-connected 
residuals of a right wrist fracture.  Moreover, as noted, 
there was no left wrist fracture in service.  The fracture to 
that wrist was prior to service.  As such, the current onset 
of arthritis, if related to the fracture, would be the result 
of a pre-service fracture. There is no indication that the 
left wrist sustained any trauma during service, nor is it 
shown that the pre-service pathology in any way got worse or 
increased in severity during service.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a left wrist fracture.  In this regard, the Board notes that 
the veteran clearly indicated on his induction examination 
that he had broken his left wrist prior to service.  Although 
the veteran did break his right wrist in service, for which 
he is service connected, there is absolutely no evidence to 
indicate that the veteran broke his left wrist in service, or 
that his pre-service left wrist fracture was aggravated in 
any way by service, and there is no indication in the 
veteran's service medical records that he underwent treatment 
for his left wrist for any reason while in service.

With no evidence presented that the veteran had any left 
wrist injury in service, or that any pre-existing left wrist 
injury was aggravated by service, the veteran's claim must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


IV.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for infectious hepatitis.

The veteran was denied service connection for hepatitis by a 
July 1971 rating decision.  The veteran was denied service 
connection for hepatitis because there was no indication that 
he had hepatitis in service, and medical records indicated 
that the veteran did have infectious hepatitis, but that it 
first manifested itself more than 43 days following discharge 
from service.  The appellant was notified his claim was 
denied.

The veteran attempted to reopen his claim of entitlement to 
service connection in March 1995, however, an October 1995 
rating decision found that new and material evidence had not 
been submitted sufficient to reopen his claim.  The veteran 
was also notified of that decision.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2003).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

The veteran filed his application to reopen his previously 
denied claim in 2000.  The regulation applicable to new and 
material evidence, 38 C.F.R. § 3.156(a), was amended, 
effective August 29, 2001.  Thus, the former version of 
3.156(a) is applicable to the veteran's claim.

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated October 1995.  Evans.

The new evidence submitted consists of treatment records.

The veteran submitted several records from February and March 
1971, most of which were already submitted, indicating that 
the veteran had infectious hepatitis at that time.  All other 
records submitted do not discuss the issue of the veteran's 
infectious hepatitis.

The Board finds that new and material evidence has not been 
received sufficient to reopen the appellant's claim of 
entitlement to service connection for infectious hepatitis.  
In this regard, the Board notes that the appellant has 
submitted absolutely no new evidence that is relevant to the 
issue of his infectious hepatitis.  All of the evidence 
recently submitted by the appellant either deals with other 
medical issues, or is duplicative of evidence considered when 
the veteran's claim was first denied in July 1971.  Without 
the submission of even one new piece of evidence relating to 
the appellant's infectious hepatitis, the Board finds that 
the requirement that the appellant submit new and material 
evidence to reopen his claim has not been met, and his claim 
must be denied.  In fact the current evidence of record does 
not reveal that he has hepatitis or any chronic residuals of 
this initial post-service event.

While some records submitted by the appellant are "new," in 
the sense that they were not previously considered, when 
presented alone, or along with evidence previously submitted, 
they are not so significant that they must be considered to 
fairly decide the merits of this claim.  38 C.F.R. § 3.156 
(a) (2001).

Finally, the Board points out that any lay statements made by 
the appellant to the effect that he suffers from infectious 
hepatitis as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).
In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's October 1995 
decision is not new and material for the purpose of reopening 
the claim. 38 C.F.R. § 3.156 (2001).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for chronic low back pain 
is denied.

Entitlement to service connection for the residuals of a left 
wrist fracture is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for infectious hepatitis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



